At the outset, I should like to convey to the members of the General Assembly the warm greetings of His Majesty the King of Bhutan. I should also like to congratulate you on your election, Mr. President, and to assure you of my delegation’s full support in the discharge of your responsibilities. I also thank Mr. Sam Kutesa, President of the Assembly at its sixty-ninth session, for his able leadership over the past year, in particular in steering to a successful conclusion the complex negotiations on the post-2015 Sustainable Development Agenda (resolution 70/1). I also thank
Secretary-General Ban Ki-moon and his team for their tireless efforts to advance the multifaceted work of the Organization over the past year.
At 70, the United Nations, underpinned by multilateralism and the sovereign equality of nations, remains indispensable. It embodies the collective will and conscience of humankind for a more peaceful, secure and prosperous world. Its existence reflects our enduring commitment to the purposes and principles of the Charter of the United Nations. It unites all nations — big or small, rich or poor — to work together to realize our shared goals and aspirations.
Over the last seven decades, the United Nations has delivered much of what is promised in its Charter, and it is only fitting that we pay tribute to its achievements: from saving millions of lives through relief efforts, vaccinating children, eradicating smallpox and fighting AIDS to feeding millions every year in countries affected by war, conflict and natural disasters; from negotiating peace deals and conducting peacekeeping operations to advancing democracy and creating an international human rights system; and from combating climate change and reducing extreme poverty to preventing the spread and use of nuclear weapons. Those and other achievements of the United Nations are indeed noteworthy.
However, even as we celebrate those achievements, it would serve us well to take stock of the state of our interdependent world and the road ahead for the Organization. For every day we are confronted with compelling evidence that shows we are far from achieving our quest for peace, security, prosperity and human dignity for all — whether it is conflicts and acts of terrorism, the unthinkable stockpiles of weapons of mass destruction, the inequalities that persist within and among nations, the rising expectations of billions living at the very margins of existence, or climate change that threatens our very survival — failure to address those interrelated global challenges is not an option.
Peace, security and human rights must go hand in hand with sustainable development. Over the past few years, we have taken stock of the state of our world, our peoples and our planet. We have undertaken a comprehensive review of the challenges and opportunities. And in a spirit of cooperation that many thought impossible, we have adopted an ambitious and transformative Agenda for Sustainable Development. It
18/29 15-29822

02/10/2015 A/70/PV.26
is now time to translate the 2030 Agenda into concrete actions in earnest, individually and collectively.
Since joining the United Nations, 44 years ago, under the wise and able leadership of our monarchs the people of Bhutan have endeavoured to fulfil the vision and goals set forth in the Charter. Guided by our development philosophy of Gross National Happiness (GNH), which is essentially development with values, we have consistently worked to ensure that the peace, security, happiness and well-being of our people always remain at the centre of our development efforts.
Bhutan has achieved most of the Millennium Development Goal targets. Poverty has been reduced to 12 per cent. Our primary school enrolment rate is nearly 100 per cent and life expectancy has increased to 68 years. We remain a bastion of environmental conservation with 72 per cent of our land under forest cover. Our effort to safeguard the environment is reinforced by a constitutional mandate to maintain a minimum of 60 per cent of our land under forest cover for all time. Our achievements would not have been possible without good governance. Over decades, under the enlightened leadership of our monarchs, we have successfully embraced democracy.
Peace, security and human rights depend on an all-inclusive approach to development that puts people and the environment at the centre. In 2011, Bhutan spearheaded the adoption of resolution 65/309, entitled “Happiness: towards a holistic approach to development”. A year later, we were gratified by the decision of the General Assembly to observe 20 March each year as the International Day of Happiness. The pursuit of happiness is a fundamental human goal and embodies the spirit of the 2030 Agenda. We stand ready to share our experience with GNH and to contribute to the growing discourse on holistic development paradigms and indicators.
Even though we have contributed least to the causes of climate change, we, like other least developed countries, are among the most vulnerable to its adverse impacts. Despite our limited resources and competing demands of development, Bhutan remains committed to the conservation of our natural heritage, and in fact has consistently contributed more than its fair share to global efforts to combat climate change. In 2009, Bhutan pledged to remain carbon neutral for all time. We have kept that promise. Our expectation is that, through the sale of clean hydro-power, by 2025 Bhutan will have
the capacity to offset approximately 35 million tons of carbon per annum in the region. That is no small feat, considering Bhutan’s emissions constitute less than 7 per cent of that figure. I am pleased to state that, this week, Bhutan ratified the Doha amendment to the Kyoto Protocol and submitted its intended nationally determined contributions to the United Nations Framework Convention on Climate Change.
To support the work of the United Nations in the area of international peace and security, Bhutan began contributing to United Nations peacekeeping operations in 2014. We remain a committed partner and are working to deepen and broaden our peacekeeping engagement with the United Nations. Today it is a matter of great pride that Bhutanese peacekeepers are deployed and serving in nine peacekeeping missions.
We have no doubt that implementing the 2030 Agenda within the next 15 years will be a daunting challenge. Achieving the Sustainable Development Goals (SDGs) will require countries, both developed and developing alike, to take stock of their existing development strategies and embark on far-reaching reforms to implement the Agenda. For a country like Bhutan, which is least developed and landlocked, addressing the challenges will require innovative and creative approaches to build on the progress we have made thus far.
A key challenge we face is to build a strong and sustainable green economy that ensures gainful employment for our youth, inclusive growth and promotes self-reliance. With a narrow industrial base and a high dependency on a single sector, our economy is faced with unprecedented macroeconomic challenges, despite otherwise prolonged periods of robust economic growth. A careful reorientation of our economy is imperative if we are to ensure that our future development is inclusive and sustainable as envisaged in the 2030 Agenda. In that regard, the continued support and cooperation of our development partners will be crucial as we seek innovative approaches to balance our environmental aspirations and developmental needs. That takes on even greater importance as Bhutan progresses towards graduation from the category of least developed countries to ensure that hard-earned developmental gains are sustained.
I should like to underscore the vital importance of education to achieve our transformative agenda. Many of the SDGs will not be attainable if we do not
15-29822 19/29

A/70/PV.26 02/10/2015
relentlessly invest in building a dynamic and relevant education system in our countries, a system that nurtures our children and youth with the right values, knowledge and skills that reflect our aspirations and goals. In that regard, we are happy to note that ensuring inclusive and equitable quality education for all is a stand-alone Goal in the 2030 Agenda. In moving forward, SDG 4 must remain at the forefront of our planning and implementation of national strategies to achieve the SDGs. The education sector, which has always been accorded high priority by Bhutan, will be given special emphasis as we mainstream the 2030 Agenda in our national strategies and plans. We hope that our development partners will share our sense of priority and urgency in this vital area and support our efforts to ensure that it is relevant to achieve the 2030 Agenda.
The 2030 Agenda sets out a necessarily ambitious vision and SDGs. We have no doubt of the complexity and enormity of the tasks for its implementation. It will require systemic new thinking and a long-term perspective in our planning. It will require sincere global partnerships, predictable resources and the collaboration and commitment of all our people.
The first litmus test for our commitment to action on the 2030 Agenda will be whether or not we reach an ambitious and legally binding agreement at the twenty- first Conference of Parties to the United Nations Framework Convention on Climate Change. That agreement must be firmly anchored in the principles of the Convention, including the principle of common but differentiated responsibilities.
Our decisions in Paris must be driven by the latest science. The evidence is unequivocal. An emissions pathway taking us beyond 1.5° C above pre-industrial levels would have disproportionate and irreversible impacts on the most vulnerable among us. A second test of our commitment to action would be whether we are able to deliver on our promises and pledges on the means of implementation for the 2030 Agenda. And, finally, are we able to make tangible progress in the area of United Nations reforms?
Real progress in the revitalization of the General Assembly and the Economic and Social Council is critical to ensure a robust mechanism for the implementation of the Agenda. Furthermore, the
Security Council must be reformed to reflect current geopolitical realities, through the commencement of text-based negotiations on the basis of decision 69/560, which was adopted by consensus.
The adoption of the 2030 Agenda provides us a historic opportunity to truly awaken our spirit of global solidarity and shared values for the sake of our children and our planet. In the words of His Majesty the King of Bhutan,
“Let us place the interest of humanity, not national populations and constituencies, above all else. Let us take political risks and strong decisions in addressing the needs of humanity. The answer to global problems will come closer at hand when we grasp that universal simplicity — that sense of a shared planet and a shared fate for those who walk on it. We need shared human endeavour not just negotiated change.”
